13-3658-cv(L), 13-3916-cv(con)
K.L. v. Warwick Valley Central School District

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
25th day of November, two thousand fourteen.

Present:    ROSEMARY S. POOLER,
            BARRINGTON D. PARKER,
            RICHARD C. WESLEY,
                  Circuit Judges.
_____________________________________________________

K.L., individually and as parent and next friend of M.L., a child
with a disability,

                                    Plaintiff-Appellant-Cross-Appellee,

                             v.                                                13-3658-cv(L), 13-
                                                                               3916-cv(con)

WARWICK VALLEY CENTRAL SCHOOL DISTRICT,

                        Defendant-Appellee-Cross-Appellant.1
_____________________________________________________

Appearing for Appellant-Cross-Appellee:           Philip B. Abramowitz, Williamsville, NY (Jason H.
                                                  Sterne, Cuddy Law Firm, P.C., Auburn, NY, on the
                                                  brief).

Appearing for Appellee-Cross Appellant:           Karen S. Norlander, Girvin & Ferlazzo, P.C.,
                                                  Albany, NY.




         1
             The Clerk of the Court is directed to amend the case caption as above.
        Appeal from the United States District Court for the Southern District of New York
(Cote, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Plaintiff-appellant-cross-appellee K.L., individually and as parent and next friend of
M.L., a child with a disability, appeals from the September 5, 2013 order of the United States
District Court for the Southern District of New York (Cote, J.) granting in part K.L.’s motion for
attorneys’ fees under the fee-shifting provisions of the Individuals with Disabilities Education
Act, 20 U.S.C. §§ 1400 et seq. (“IDEA”). Defendant-appellee-cross-appellant Warwick Valley
Central School District (“Warwick Valley”) cross-appeals from the same order. We assume the
parties’ familiarity with the underlying facts, procedural history, and specification of issues for
review.

        On the cross-appeal, Warwick Valley challenges the district court’s conclusion that K.L.
was a prevailing party under the IDEA. We disagree, and we affirm the district court’s
conclusion as to K.L.’s prevailing party status. “[T]he prevailing party inquiry does not turn on
the magnitude of the relief obtained.” Farrar v. Hobby, 506 U.S. 103, 114 (1992). “[A] plaintiff
‘prevails’ when actual relief on the merits of his claim materially alters the legal relationship
between the parties by modifying the defendant’s behavior in a way that directly benefits the
plaintiff.” Id. at 111–12. Pursuant to the parties’ settlement agreement, Warwick Valley provided
K.L.’s child summer 2012 ESY services, which it had originally sought to deny and not all of
which it was legally obligated to provide pursuant to the pendency provisions of the IDEA and
New York State Law. 20 U.S.C. § 1415(j); 8 N.Y.C.R.R. § 200.5(m). This relief modified
Warwick Valley’s behavior in a way that benefitted K.L. and provided him with a portion of the
relief sought in his hearing request. This provides a sufficient basis for prevailing party status.

        We next address the parties’ respective challenges to the amount of attorneys’ fees
awarded by the district court. “We afford a district court considerable discretion in determining
what constitutes reasonable attorney’s fees in a given case, mindful of the court’s ‘superior
understanding of the litigation and the desirability of avoiding frequent appellate review of what
essentially are factual matters.’” Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d 132, 151
(2d Cir. 2008) (quoting Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)).

         We first reject Warwick Valley’s contention that even if K.L. was eligible for fees as a
prevailing party, he was not entitled to any fees because any relief he received was de minimis.
Although the relief obtained by K.L. was comparatively small, he achieved a primary goal in
bringing these proceedings: ensuring full summer 2012 ESY for his child. The mere fact that
relief is small in nature does not imply that a plaintiff’s success is de minimis. See Millea v.
Metro-N. R.R Co., 658 F.3d 154, 168 (2d Cir. 2011) (cautioning that in cases involving “small-
ticket items,” “small damages awards should be expected without raising the inference that the
victory was technical or de minimis”).

        We similarly reject K.L.’s challenge to the district court’s determination of the
reasonable hourly rate. “[T]his Court has instructed that determination of a reasonable hourly
rate ‘contemplates a case-specific inquiry into the prevailing market rates for counsel of similar
experience and skill to the fee applicant’s counsel,’ an inquiry that may ‘include judicial notice

                                                 2
of the rates awarded in prior cases and the court’s own familiarity with the rates prevailing in the
district.’” Townsend v. Benjamin Enters., Inc., 679 F.3d 41, 59 (2d Cir. 2012) (quoting Farbotko
v. Clinton Cnty., 433 F.3d 204, 209 (2d Cir. 2005)). In determining an appropriate hourly rate,
“the district court should consider, among others, the Johnson factors.” Arbor Hill Concerned
Citizens Neighborhood Ass’n v. Cnty. of Albany & Albany Cnty. Bd. of Elections, 522 F.3d 182,
190 (2d Cir. 2008).2

         Here, after first finding that experienced attorneys are typically compensated at a rate of
$300 to $450 per hour in Southern District of New York IDEA cases, the district court next
found that Southern District attorneys typically receive lower rates in straightforward civil cases.
See Farbotko, 433 F.3d at 210 (“The district court is in closer proximity to and has greater
experience with the relevant community whose prevailing rate it is determining.”). Taking into
account the straightforward nature of this case, which involved few disputed issues and a prompt
settlement prior to any administrative proceedings, the district court deemed an hourly rate of
$250 appropriate. Because we have instructed district courts to consider the Johnson factors,
including “the time and labor required,” “the novelty and difficulty of the questions,” and “the
level of skill required to perform the legal service properly,” in setting the reasonable hourly
rate, see Arbor Hill, 522 F.3d at 186 n.3, 190, we cannot conclude that the district court abused
its discretion in setting the hourly rate here.3

       K.L.’s challenge to the district court’s determination of the reasonable hours expended


       2
          The Johnson factors refer to Johnson v. Georgia Highway Express, 488 F.2d 714,
717–19 (5th Cir. 1974), abrogated on other grounds by Blanchard v. Bergeron, 489 U.S. 87,
92–93, 96 (1989), where the Fifth Circuit identified the following relevant factors for attorney
fee calculations: “(1) the time and labor required; (2) the novelty and difficulty of the questions;
(3) the level of skill required to perform the legal service properly; (4) the preclusion of
employment by the attorney due to acceptance of the case; (5) the attorney’s customary hourly
rate; (6) whether the fee is fixed or contingent; (7) the time limitations imposed by the client or
the circumstances; (8) the amount involved in the case and the results obtained; (9) the
experience, reputation, and ability of the attorneys; (10) the ‘undesirability’ of the case; (11) the
nature and length of the professional relationship with the client; and (12) awards in similar
cases.” Arbor Hill, 522 F.3d at 186 n.3.
       3
          The district court offered an alternative basis for adopting $250 as the reasonable hourly
rate in this case, concluding that because K.L.’s counsel hail from the Northern District of New
York, it should apply the lower rates paid by courts in that district for IDEA cases. Our Circuit
has adopted a “forum rule,” instructing district courts to “generally use the hourly rates
employed in the district in which the reviewing court sits in calculating the presumptively
reasonable fee.” Simmons v. N.Y.C. Transit Auth., 575 F.3d 170, 174 (2d Cir. 2009) (internal
quotation marks omitted). Because we affirm on the basis of the district court’s alternative
rationale for the reasonable hourly rate, we need not decide under what circumstances a district
court may downwardly deviate from the forum rule presumption. See 20 U.S.C. § 1415(i)(3)(C);
cf. Davis Cnty. Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. EPA, 169 F.3d 755,
758 (D.C. Cir. 1999) (permitting downward deviations from the forum rule “where the bulk of
the work is done outside the jurisdiction of the court and where there is a very significant
difference in compensation favoring [the forum district].”).

                                                  3
during the administrative phase of the proceedings is similarly unavailing. K.L. primarily argues
that it was improper for the district court to reduce the requested hourly total based on a finding
of limited success. We have held that “[t]he most important factor in determining a reasonable
fee for a prevailing party is the degree of success obtained.” LeBlanc-Sternberg v. Fletcher, 143
F.3d 748, 760 (2d Cir. 1998) (internal quotation marks omitted). Here, the district court
appropriately concluded that the settlement agreement only afforded K.L. a portion of the relief
originally sought in the hearing request, with K.L. conceding several of his original demands in
order to settle the proceedings. See Barfield, 537 F.3d at 152 (“Both the quantity and quality of
relief obtained, as compared to what the plaintiff sought to achieve as evidenced in her
complaint, are key factors in determining the degree of success achieved.”) (internal quotation
marks omitted).

         K.L. nevertheless contends that a reduction in fees for limited success was inappropriate
because the unsuccessful and successful claims shared a factual basis. “Although full fees may
be awarded to a partially prevailing plaintiff when the underlying claims” on which that plaintiff
did not succeed “are intertwined” with the claims on which the plaintiff did succeed, “the
[district] court retains substantial discretion to take into account the specific procedural history
and facts of each case.” Green v. Torres, 361 F.3d 96, 99 (2d Cir. 2004). Here, “tak[ing] into
account the specific procedural history and facts of [the] case,” id., the district court found that
even if the unsuccessful and successful claims were “interrelated,” the fees requested were “still
excessive in light of the degree of success achieved and the time required to obtain the award
achieved in this case.” App’x at 166. Given the district court’s “substantial discretion” in this
area, we find no error.

        Finally, we find no abuse of discretion in the district court’s decision to award no fees for
the time spent litigating K.L.’s fee petition. Certainly, “a district judge [must] evaluate the costs
of preparing the [fee] motion no differently from the costs of litigating the underlying case.”
Valley Disposal, Inc. v. Cent. Vt. Solid Waste Mgmt. Dist., 71 F.3d 1053, 1059 (2d Cir. 1995).
However, the district court’s “exercise of discretion” in this area “gives the district judge great
leeway.” Gagne v. Maher, 594 F.2d 336, 344 (2d Cir. 1979); see also Valley Disposal, 71 F.3d at
1060 (noting that although “motion costs should be granted whenever underlying costs are
allowed,” “[t]he district court has broad authority to depart from this basic assumption” when it
“give[s] some reasons for its decision to do so.”). Indeed, “[i]f the fee claims are exorbitant or
the time devoted to presenting them is unnecessarily high, the judge may refuse further
compensation or grant it sparingly.” Gagne, 594 F.2d at 344 (emphasis added). Here, the district
court concluded that (1) thirty hours was an excessive hourly total for litigating a straightforward
fee petition, and (2) the underlying fee request was exorbitant. In light of our previous statement
that a district court “may refuse further compensation,” id., in such circumstances, we find no
error in the decision to award no fees for the fee petition phase. But see G.M. v. New Britain Bd.
of Educ., 173 F.3d 77, 84 (2d Cir. 1999) (instructing district court to calculate attorneys’ fees
award for prevailing party in an IDEA case, including fees incurred in connection with appeal).

        We have considered the remainder of the parties’ arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED. In light of Warwick
Valley’s intractable conduct throughout these proceedings, we exercise our discretion to award




                                                 4
K.L. his costs associated with the lead appeal and the cross-appeal, and deny Warwick Valley an
award of appellate costs. See Fed. R. App. P. 39(a) (cost provisions apply unless court “orders
otherwise”).

                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                               5